Citation Nr: 1133899	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March to June 1976.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO in pertinent part found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for bipolar disorder type II/depression/anxiety (claimed as mental condition, depression, and nervous disorder).  In January 2010, the Board reopened the claim and remanded the issue to the RO, via the Appeals Management Center, for further development.

In a form accompanying his March 2007 substantive appeal, the Veteran requested a local hearing with a Decision Review Officer (DRO).  An April 2007 letter informed the Veteran that his hearing was scheduled in June 2007.  However, the record reflects that, on the date of the scheduled hearing, the Veteran had an informal conference with the DRO and cancelled his local hearing request.  


FINDINGS OF FACT

The Veteran does not have a diagnosis of a chronic psychiatric disability that has been related to service or to a disease or injury of service origin.


CONCLUSION OF LAW

A chronic psychiatric disability was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in April 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the May 2006 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran has submitted two separate authorizations for VA to obtain private medical records from Anderson Memorial Hospital, and Memorial Hospital; however, VA was informed in March 2010 and April 2010 that those facilities had no records that pertained to the Veteran.  Although the Veteran's representative has asserted that the Veteran has not received a VA examination, the record shows that the Veteran underwent VA mental examinations for compensation and pension purposes in January 2007 and February 2007.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

According to service treatment and personnel records, after attending two months of basic training, the Veteran was Absent Without Leave and went to his home.  After time at home, he returned to the military and underwent psychiatric evaluation in May and June of 1976.   The final diagnosis given was acute situational reaction, severe, manifested by hallucinations and anxiety of panic proportion; the Veteran was subsequently discharged from active duty.

In June 2003, a VA nurse practitioner noted that the Veteran had depression and anxiety.  The Veteran told a VA social worker in July 2003 that he had been nervous since his time in the military.  The social worker indicated that the Veteran suffered from neurotic depression.  A VA outpatient record from September 2003 indicates that the Veteran initially admitted abusing alcohol, then denied saying that within a few minutes.  The note also reflects that the Veteran admitted taking Valium, not as prescribed, then contradicting himself.  A VA follow-up record from November 2003 reflects the Veteran's reports that he had problems since 1976.  A nurse practitioner gave a diagnosis of bipolar disorder, type II, most recent episode hypomanic.

A Social Security examination record from November 2003 dates the onset of the Veteran's psychological symptoms within three months of September 2003.  A Social Security disability examiner's December 2003 report reflects that the Veteran had a psychotic break after spending 10 weeks in the military.  It was noted that the Veteran never fully recovered from the psychotic break.  The diagnoses given were generalized anxiety disorder and major depression.

VA outpatient records dated February and May 2004 contain a nurse practitioner's diagnosis of mood disorder and posttraumatic stress disorder (PTSD).  A VA social worker's April 2005 report reflects the Veteran's statements that he served in the Gulf War and related military actions.  A nurse practitioner noted in June 2005 that the Veteran asserted, "I helped save your ass in Vietnam."

Additional VA treatment records from 2005, 2006, 2007, and 2010 show treatment for depression and PTSD as related to the Gulf War.

On VA examination in January 2007, the examiner indicated that she completely reviewed the Veteran's file.  The examiner considered the prior diagnoses of record and the Veteran's experiences while on active duty.  The examiner noted the Veteran's report of continuous symptoms since 1976.  After performing a mental examination, the examiner deferred giving a diagnosis.  She said that to give a diagnosis would be resorting to mere speculation, as the Veteran appeared to put forth a poor effort in his mental status evaluation.  She also said that the Veteran's diagnostic picture was complicated by his prior diagnosis of PTSD due to Gulf War experiences, although military records indicated that the Veteran had never been in combat and was not on active duty during the Gulf War.  She recommended that the Veteran undergo evaluation by a board of two to clarify a diagnosis.

The Veteran underwent the requested board evaluation in February 2007.  The military record and claims file was reviewed.  The board commented on the Veteran's prior diagnoses, which included diagnoses such as bipolar disorder, PTSD, anxiety, and depression.  The examiners opined that the Veteran exhibited a generally poor effort during the mental status examination.  It was noted that despite the Veteran's report of perceptual disturbances, none were evident in the current evaluation.  The examiners further indicated that the Veteran was a poor historian.  The examiners opined that while the Veteran had been diagnosed with numerous psychiatric illnesses in the past, the appropriate diagnosis was "no diagnosis."  They reasoned that the symptoms that the Veteran presented were not consistent with any particular category.  They cited inconsistencies between examinations regarding the Veteran's claimed stressors.  The examiners further indicated that the Veteran exaggerated and displayed a lack of effort.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to the Veteran's experiencing depression, anxiety, and nervousness, as those symptoms are readily identifiable through casual observation.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Here, the Veteran has made numerous statements throughout the record that have been contradicted both by himself as well as other sources.  For example, a VA outpatient record from September 2003 indicates that the Veteran initially admitted abusing alcohol, then denied saying that within a few minutes, and admitted taking Valium, not as prescribed, then contradicted himself.  Other VA treatment records reflect that the Veteran has asserted that he served in combat, in Vietnam, and in the Gulf war.  However, the Veteran's military records indicate that the Veteran never served in combat, in Vietnam, or during the Gulf war.  As the Veteran's statements have been contradicted both by himself and by his military records, the Board finds the Veteran to not be credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

Turning to the medical evidence, the Board notes that the VA outpatient records list various diagnoses for the Veteran, such as bipolar disorder, anxiety, depression, and PTSD.  However, the outpatient records do not provide a medical nexus between these claimed diagnoses and the Veteran's documented active duty service in 1976.  Similarly, the December 2003 Social Security examination report provides current diagnoses of anxiety and depression, but the examiner did not provide a medical nexus between those diagnoses and the Veteran's documented active duty service in 1976.  To the extent that any of these sources provide a connection between any current disability and the Gulf War, the Board points out that the Veteran only served on active duty for a few months in 1976, and thus could not have served on active duty during the Gulf War.  Similarly, to the extent that any of these sources purport to provide a connection between any current disability and combat and/or Vietnam, the official military records indicate that the Veteran never served in combat or Vietnam.  Thus, any such assertions would not be credible.

The Board finds the most probative evidence of record to be the February 2007 VA examination report.  As opposed to all of the other medical evidence of record, this report was generated by a board of two psychologists in connection with an examination organized specifically for the purpose of diagnosing the Veteran's current psychological disorder and determining if that disorder was a result of, or aggravated by, his documented active duty.  This examination specifically considered the Veteran's assertions, the Veteran's documented in-service and post-service treatment, and other diagnoses of record.  The examiners gave specific reasons and explained why the Veteran's diagnosis was "no diagnosis."  For these reasons, this opinion is assigned great probative value.  See Madden, 123 F.3d 1477, 1481.  As such, the Board finds that the February 2007 VA board opinion outweighs the other evidence of record.

In summary, the weight of the evidence shows the Veteran does not have a psychiatric disability as was concluded particularly in the February 2007 VA examination.  To the extent that a psychiatric disorder was found in the past, the weight of the evidence shows that Veteran's claimed psychiatric disability is not due to his active duty service.  Accordingly, the Board finds the preponderance of the evidence is against the claim.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(Continued on next page.) 




ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


